Greater 1st St. Emmanuel Church v. A-1 Global Services














NUMBER 13-03-00399-CV

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI – EDINBURG
                                                                                                                       

GREATER FIRST SAINT EMMANUEL CHURCH,
A/K/A  FIRST SAINT EMMANUEL CHURCH,                             Appellant,

v.

A-1 GLOBAL SERVICES, INC.,                                                     Appellee.
                                                                                                                       

On appeal from the 239th District Court of Brazoria County, Texas.
                                                                                                                       

MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Hinojosa and Castillo
Opinion Per Curiam

          This is an appeal in a collection case from a default judgment entered against
appellant, Greater First Saint Emmanuel Church.  In its sole issue, appellant contends the
trial court erred in granting the default judgment because service was defective.  After
appellant filed its brief, appellee, A-1 Global Services, Inc., informed this Court, by letter,
that it agrees with appellant that the record shows reversible error and the trial court’s
judgment should be set aside.
          The Court, having examined and fully considered all the documents on file, including
appellee’s letter, is of the opinion that the trial court’s judgment should be vacated and the
cause should be remanded to the trial court.
          Accordingly, the judgment of the trial court is vacated and this cause is remanded
to the trial court for further proceedings.
 
                                                                           PER CURIAM


Opinion delivered and filed this the
8th day of January, 2004.